Motion for stay-granted on condition that appellant cotinues to pay to the plaintiff-respondent the sum of $110 per week as provided in the order to show cause herein pending the determination of this appeal, and further provided that the defendant-appellant procures the record on appeal and appellant’s points to be served and filed on or before October 15, 1958, with notice of argument for the November 1958 Term of this court, said appeal to be argued or submitted when reached. Concur — Botein, P. J., Rabin, Valente, McNally arid Stevens, JJ.